DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed November 2, 2020 has been entered.  Claims 1, 3, 7, 13, 15, 36, 38, 40, 42, 44, 45, 48 and 49 are currently presented for examination.  Claims 39, 41, 43, 46 and 47 are withdrawn.  Claims 2, 4-6, 8-12, 14, 16-35 and 37 are canceled.  

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejections under 35 USC 102 and 35 USC 103 are hereby withdrawn.  As previously detailed, Applicant’s elected species is free of the art.  Claims 44, 45, 48 and 49 are allowed.  Therefore the search has been expanded to include additional species.  Compound 31 is also free of the art.  Therefore claims 39, 41, 43, 46 and 47 are hereby rejoined.
A new rejection necessitated by Applicant’s amendments to the claims is detailed below.  This action is FINAL.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. U.S. Publication No. 2009/0291967 A1.
Claims 1, 3 and 36 of the instant application claim a method of treating prostate cancer including castration resistant prostate cancer comprising the administration of a compound such as 
    PNG
    media_image1.png
    85
    206
    media_image1.png
    Greyscale
.
Gupta et al. teaches compounds having activity as modulators of cadherin-mediated cell adhesion (abstract).  Gupta et al. teaches methods for inhibiting the development of a cancer in a mammal comprising administering to the mammal a cell adhesion modulating agent having a compound of formula (I) [0068].  Gupta et al. teaches that the present invention provides methods for inhibiting the development of cancer, including treating or preventing cancer and/or inhibiting metastasis in a mammal [0145].  

Gupta et al. teaches that the compounds of formula (I) include compounds of formula (VI) having the following structure: 
    PNG
    media_image2.png
    114
    221
    media_image2.png
    Greyscale
 wherein R1 is hydrogen and R3 and R4 are absent [0041]-[0042].  Gupta et al. teaches that R5 and R6 are independently hydrogen or –OR7 wherein R7 is lower alkyl such as methyl ([0020]-[0021] and [0025]).   
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, a compound of formula (VI) having the following structure: 
    PNG
    media_image2.png
    114
    221
    media_image2.png
    Greyscale
 wherein R1 is hydrogen and R3 and R4 are absent, R5 and R6 are independently hydrogen and –OR7 wherein R7 is lower alkyl such as methyl, for the treatment of prostate cancer, to arrive at the instantly claimed subject matter. 
With respect to claim 3 of the instant application, Gupta et al. teaches that the modulating agent may be administered with other therapeutic agents including chemotherapeutic agents [0122].  With respect to claim 36 of the instant application, which claims treating prostate cancer that is castration resistant prostate cancer, it would have been obvious to a person of ordinary skill in the art to treat castration resistant prostate cancer since the compounds of Gupta et al. are modulators of cell adhesion molecules and thus the compounds do not rely on the cancer cell’s dependence on any hormone.  Gupta et al. teaches that the compounds inhibit nourishment of cancer via blood vessels and the formation of new capillaries and thus prevent cancer cells from metastasizing.  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the compounds of Gupta et al. for the treatment of castration resistant 
Thus claims 1, 3 and 36 of the instant application are rendered obvious in view of the cited prior art teachings. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. U.S. Publication No. 2009/0291967 A1 as applied to claims 1, 3 and 36 above and further in view of Huang et al. (Int. J. Cancer, 2010 126(2), 315-327).
Claim 13 of the instant application claims the prostate cancer is mediated by UDP-glucose dehydrogenase.
Gupta et al. is as set forth above.
Gupta et al. does not teach the prostate cancer is mediated by UDP-glucose dehydrogenase.  However, Gupta et al. broadly teaches the treatment of prostate cancer in general and as such, an ordinary skilled artisan would contemplate treating all types of prostate cancer.
Huang et al. teaches that prior to the effective filing date, UDP-glucose dehydrogenase was known in the art to be involved in prostate cancer.
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to treat all prostate cancer including prostate cancer mediated by UDP-glucose dehydrogenase, based on the teachings of Gupta et al. with a reasonable expectation of similar success.  Thus in the absence of .

Claim Objections
Claims 7, 15 and 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 44-49 are allowed.  Claims 1, 3, 13 and 36 are rejected. Claims 7, 15 and 38-43 are objected.  Claims 2, 4-6, 8-12, 14, 16-35 and 37 are canceled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM